***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         LISA BRUNO v. REED WHIPPLE ET AL.
                     (AC 43880)
                      Alvord, Moll and Vertefeuille, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant H Co. for, inter
    alia, breach of contract, in connection with its construction of a new
    home. The jury returned a verdict in favor of H Co. on the breach of
    contract claim, indicating in interrogatories that H Co. had breached its
    contract with the plaintiff but that the plaintiff had waived that breach.
    After the trial court denied the plaintiff’s motion to set aside the verdict,
    the plaintiff appealed to this court, which concluded that the trial court
    improperly denied the motion to set aside the verdict in favor of H Co.
    on the breach of contract count concerning the jury’s verdict as to
    waiver. This court ordered the case to be remanded for a hearing in
    damages on the jury’s verdict in favor of the plaintiff on her breach of
    contract claim. Following a hearing in damages on remand, the trial
    court concluded that the plaintiff failed to prove that she was entitled
    to actual damages on her claim and rendered judgment in favor of H
    Co. The plaintiff appealed to this court, which determined that, despite
    her failure to prove actual damages, the plaintiff was entitled to an
    award of nominal damages, and, therefore, the trial court erroneously
    directed judgment to enter in favor of H Co. This court nevertheless
    affirmed the trial court’s judgment, concluding that that court’s failure
    to award nominal damages and to render judgment in the plaintiff’s
    favor did not constitute reversible error. Thereafter, H Co. filed a motion
    for attorney’s fees, asserting that, as the prevailing party in the action,
    it was entitled under the parties’ contract to an award of reasonable
    attorney’s fees in the amount of $305,533.75. The relevant provision
    of the parties’ contract provided that the prevailing party in litigation
    enforcing the contract shall be entitled to recover reasonable attorney’s
    fees. The plaintiff subsequently filed a motion for attorney’s fees pursu-
    ant to the statute (§ 42-150bb) that allows a consumer to recover attor-
    ney’s fees from a commercial party when the consumer successfully
    defends or prosecutes an action based on a contract that provides for
    attorney’s fees for the commercial party, seeking an award in the exact
    amount as H Co. had requested in its motion for attorney’s fees. Alterna-
    tively, the plaintiff sought attorney’s fees and costs under the parties’
    contract in the amount of $92,101. In support of her motion, the plaintiff
    appended her affidavit with accompanying exhibits comprised of a table
    detailing her attorney’s fees and other costs, a copy of the contract, and
    copies of retainer letters from three law firms and a consultant, whom
    she averred worked on her case. Following a hearing, the trial court
    denied the parties motions, and the plaintiff appealed and H Co. cross
    appealed to this court. Held:
1. The trial court properly denied H Co.’s motion for attorney’s fees, as H
    Co. was not the prevailing party for purposes of the attorney’s fees
    provision of the parties’ contract; although this court determined that
    the entry of judgment in favor of H Co. on the plaintiff’s breach of
    contract claim did not constitute reversible error, it remained that the
    jury found liability on that claim in favor of the plaintiff, that she was
    entitled to nominal damages, and that the entry of judgment in the
    defendant’s favor was in error, and this court would not countenance
    such an error yielding an unintended benefit to H Co. by way of an
    award of reasonable attorney’s fees under such circumstances.
2. The plaintiff’s claim that the trial court erred in failing to award her
    attorney’s fees pursuant to § 42-150bb in the exact amount of attorney’s
    fees incurred by H Co. was without merit; even if it is assumed that
    § 42-150bb applied to the parties’ contract, the statute does not contain
    language requiring an automatic or presumptive award of attorney’s
    fees to a successful consumer in the amount incurred by the commercial
    party, but, rather, a consumer’s award pursuant to the statute is limited
    to the terms of the contract, which, in this case, provided that the
    prevailing party in litigation enforcing the contract may recover reason-
    able attorney’s fees.
3. The trial court did not abuse its discretion in denying the plaintiff’s motion
    for attorney’s fees pursuant to the parties’ contract: although the plaintiff
    provided broad descriptions of the services rendered by her attorneys,
    she did not provide itemized invoices or submit any affidavits or other
    testimony from them to demonstrate with sufficient detail that they had
    provided particular services, and, therefore, she left the trial court to
    rely solely on her representations in her affidavit, her brief descriptions
    of the attorneys’ services, and the retainer letters appended as exhibits,
    which evidentiary showing rendered her motion little more than a bare
    request for the fees listed; moreover, this court declined to review the
    plaintiff’s claim that the trial court erred in denying her request for
    costs, which was embedded in her request for attorney’s fees, as it was
    inadequately briefed, the plaintiff having failed to include in her principal
    appellate brief any analysis as to the costs she was seeking to recover,
    the authority pursuant to which they are taxable, and how the documen-
    tation she submitted to the trial court was sufficient to support the
    requested award.
          Argued January 11—officially released October 4, 2022

                             Procedural History

   Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Danbury, where the
court, Maronich, J., granted in part the defendants’
motion for summary judgment and rendered judgment
thereon, from which the plaintiff appealed to this court,
which dismissed the appeal in part, reversed the judg-
ment in part and remanded the case for further proceed-
ings; thereafter, the matter was tried to the jury before
Doherty, J.; subsequently, the court, Doherty, J.,
granted the defendants’ motion for permission to file
an amended answer and special defense; verdict for
the defendants; thereafter, the court, Doherty, J., denied
the plaintiff’s motion to set aside the verdict and ren-
dered judgment in accordance with the verdict, from
which the plaintiff appealed to this court; subsequently,
the court, Doherty, J., issued an articulation of its deci-
sion; thereafter, this court reversed the judgment only
as to the jury’s verdict on the special defense of waiver
and remanded the case for a hearing in damages on the
jury’s verdict for the plaintiff on her breach of contract
claim against the defendant Heritage Homes Construc-
tion Company, LLC; subsequently, following a hearing
in damages, the court, Truglia, J., rendered judgment
for the defendant Heritage Homes Construction Com-
pany, LLC, from which the plaintiff appealed to this
court, which affirmed the judgment; thereafter, the
court, Brazzel-Massaro, J., denied the plaintiff’s
amended motion to vacate and motion for attorney’s
fees and costs and the motion for attorney’s fees filed by
the defendant Heritage Homes Construction Company,
LLC, and the plaintiff appealed and the defendant Heri-
tage Homes Construction Company, LLC, cross
appealed to this court; subsequently, the appeal was
dismissed in part. Affirmed.
  Lisa Bruno, self-represented, the appellant-cross
appellee (plaintiff).
   Stephen P. Fogerty, for the appellee-cross appellant
(defendant Heritage Homes Construction Company,
LLC).
                          Opinion

   MOLL, J. The plaintiff, Lisa Bruno, appeals, and the
defendant Heritage Homes Construction Company,
LLC, cross appeals, from the judgment of the trial court
denying their respective motions for attorney’s fees.1
On appeal, the plaintiff claims that the court erred by
failing to award her (1) attorney’s fees pursuant to Gen-
eral Statutes § 42-150bb and/or (2) attorney’s fees and
other litigation-related costs pursuant to a fee-shifting
provision of a construction contract executed by the
parties. On cross appeal, the defendant claims that the
court improperly denied its motion for attorney’s fees
because the defendant, not the plaintiff, is the prevailing
party in this matter. We conclude that the court did
not err in denying both motions for attorney’s fees.
Accordingly, we affirm the judgment of the trial court.
   The following facts, as previously set forth by this
court or by the trial court, and complex procedural
history are relevant to our resolution of this appeal.
‘‘[T]he present case ‘arises from dealings between the
parties concerning the construction by [the defendant]
of a new home in Ridgefield for [the plaintiff] and her
former husband . . . .’ In her operative complaint, the
plaintiff alleged that . . . the defendant breached the
construction contract by failing to provide her with (1)
invoices on a biweekly basis and (2) written change
orders regarding modification to the contract.
   ‘‘A trial was held in 2013. Following the close of
evidence and at the request of the defendant, the court
provided the jury with an instruction on the special
defense of waiver. The court further instructed the jury
to ‘separately answer jury interrogatories asking
whether it ‘‘[found] in favor of [the plaintiff] on her
claim of breach of contract against [the defendant]’’
and, if so, whether ‘‘[the plaintiff] waived the breach
of contract by the defendant . . . .’’’ The jury subse-
quently returned a verdict in favor of the defendant
on the breach of contract claim. In so doing, the jury
‘expressly’ based that verdict ‘on its answers to jury
interrogatories that (1) [the defendant] had breached
its contract with the plaintiff, but (2) the plaintiff had
waived that breach.’ . . . The trial court denied the
plaintiff’s subsequent motion to set aside the verdict.
. . .
   ‘‘On appeal [in Bruno v. Whipple, 162 Conn. App. 186,
130 A.3d 899 (2015), cert. denied, 321 Conn. 901, 138
A.3d 280 (2016)], this court concluded that the trial
court improperly denied the motion to set aside the
verdict in favor of the defendant on the breach of con-
tract count. As the court stated, the trial court ‘abused
its discretion by permitting [the defendant] to raise the
special defense of waiver for the first time after the
close of evidence at trial, as it had not been specially
pleaded, the pleadings did not allege any facts support-
ing an inference of waiver, and the claim that the plain-
tiff knowingly relinquished her contractual rights was
not fully litigated at trial without objection by the plain-
tiff. Accordingly . . . the court should have set aside
the jury’s verdict as to waiver.’ . . .
   ‘‘In light of that conclusion, this court explained that
it ‘must now address the scope of the remand of this
case to the trial court. Specifically, [it] must determine
whether the case should be remanded for a hearing in
damages on the plaintiff’s breach of contract claim or
whether the jury’s verdict on her breach of contract
claim also must be set aside and remanded for a retrial
on that issue.’ . . . The court noted that, ‘[i]n finding
in favor of the plaintiff on her breach of contract claim,
the jury essentially has determined liability in her favor
against [the defendant] and the remaining determina-
tion is damages resulting from that breach.’ . . .
Accordingly, this court concluded that ‘because the
improper verdict on the special defense of waiver is
wholly separable from the verdict in favor of the plain-
tiff on her breach of contract claim . . . limiting the
remand to a hearing in damages on the breach of con-
tract verdict does not work injustice in this case.’ . . .
The court thus ordered the case to be ‘remanded for a
hearing in damages on the jury’s verdict in favor of the
plaintiff on her breach of contract claim.’ ’’ (Citations
omitted.) Bruno v. Whipple, 186 Conn. App. 299, 302–
304, 199 A.3d 604 (2018), cert. denied, 331 Conn. 911,
203 A.3d 1245 (2019).
   On remand, after holding a hearing in damages on
January 26, 2017, the court, Truglia, J., issued its memo-
randum of decision on February 21, 2017. Concluding
that the plaintiff had failed to prove by a preponderance
of the evidence that she was entitled to compensatory
damages on her breach of contract claim, the court
rendered judgment in favor of the defendant and against
the plaintiff. The court further explained that, in addi-
tion to compensatory damages, ‘‘[t]he plaintiff . . .
claim[ed] attorney’s fees and cost[s] incurred in prose-
cuting this action,’’ as well as statutory fees in accor-
dance with General Statutes §§ 52-245, 52-257, and 52-
258 as the prevailing party. The court noted that,
although the plaintiff offered her own testimony regard-
ing amounts paid to attorneys and expert witnesses
over the course of the litigation,2 she failed to ‘‘introduce
into evidence at the hearing in damages affidavits of
fees from any of the attorneys or experts (including
time records) that she consulted in connection with
this case.’’ Ultimately, the court disposed of the plain-
tiff’s claim for attorney’s fees and costs in a footnote,
stating that, ‘‘[i]nsofar as the plaintiff is not the prevail-
ing party in this action, the court makes no award for
attorney’s fees and costs.’’ The plaintiff then appealed
to this court.
  On appeal in Bruno v. Whipple, supra, 186 Conn. App.
299, this court explained: ‘‘The plaintiff . . . contends
that the court committed reversible error by exceeding
the scope of the remand order when it directed judg-
ment to enter in favor of the defendant and against
[the] plaintiff on the breach of contract count of the
complaint. We agree that the court’s directive was
improper in light of the prior jury verdict in favor of
the plaintiff on that count. Guided by the precedent of
our Supreme Court, we nonetheless conclude that the
court’s directive does not constitute reversible error
under the facts of this case. . . .
   ‘‘In the present case, the jury completed interrogato-
ries indicating that it found that the defendant had
breached its contract with the plaintiff. . . . Yet those
completed interrogatories also demonstrate that the
jury never determined the amount of damages sustained
by the plaintiff as a result of that breach. Rather, after
finding that the plaintiff had waived her breach of con-
tract claim, the jury proceeded to enter a verdict in favor
of the defendant. In light of that procedural history,
this court explained that, [i]n finding in favor of the
plaintiff on her breach of contract claim, the jury essen-
tially has determined liability in her favor against [the
defendant] and the remaining determination is dam-
ages resulting from that breach. . . . Put simply, the
plaintiff’s damages in this case never were determined
by the jury.
   ‘‘Because the jury’s verdict in favor of the plaintiff
on the breach of contract count was wholly separable
from the jury’s improper verdict on the special defense
of waiver, the court concluded that limiting the remand
to a hearing in damages on the breach of contract ver-
dict does not work injustice in this case. . . . The court
thus remanded the case for a hearing in damages on
the jury’s verdict in favor of the plaintiff on her breach
of contract claim.’’ (Citations omitted; emphasis in origi-
nal; footnotes omitted; internal quotation marks omit-
ted.) Id., 312–14.
   This court went on to state: ‘‘Following a hearing at
which the plaintiff was afforded ample opportunity to
present evidence relevant to the issues at hand, the
[trial] court . . . found that she had not met her burden
in demonstrating that the defendant’s conduct, in failing
to furnish invoices on a biweekly basis and written
change orders, caused the diminution of her marital
estate as alleged in the operative complaint. . . . The
court, therefore, properly declined to award the actual
damages claimed by the plaintiff.
   ‘‘It nevertheless remains that the jury found that the
defendant had breached its contract with the plaintiff
. . . thereby establishing the liability of the defendant.
. . . When a plaintiff can demonstrate a technical
breach of contract, but no pecuniary damages resulting
therefrom, the plaintiff is entitled to nominal damages
. . . under its breach of contract claim. . . . Because
the defendant’s liability was established by the jury
verdict in favor of the plaintiff on the breach of contract
count, the plaintiff was entitled to an award of nomi-
nal damages despite her failure to establish actual
damages at the hearing in damages. . . . The trial
court, therefore, erroneously directed judgment to
enter in favor of the defendant in this case.’’ (Citations
omitted; emphasis added; footnote omitted; internal
quotation marks omitted.) Id., 316–17. This court none-
theless concluded that the failure of the trial court to
award nominal damages and to render judgment in
favor of the plaintiff on her breach of contract count
did not constitute reversible error and, accordingly,
affirmed the trial court’s judgment in favor of the defen-
dant. Id., 319. On March 27, 2019, our Supreme Court
denied the plaintiff’s petition for certification to appeal
from the judgment of this court; Bruno v. Whipple, 331
Conn. 911, 203 A.3d 1245 (2019); and, on May 22, 2019,
the court denied the plaintiff’s motion for reconsidera-
tion en banc of that denial.
   At the time of the Supreme Court’s denial of the
plaintiff’s motion for reconsideration en banc, a motion
for attorney’s fees, which had been filed by the defen-
dant on March 21, 2017, remained pending before the
trial court.3 On May 29, 2019, the defendant filed a sup-
plemental motion for attorney’s fees pursuant to Prac-
tice Book § 11-21 (defendant’s motion for attorney’s
fees). In that motion, the defendant adopted and incor-
porated its March 21, 2017 motion and contended that,
because it was the prevailing party in the litigation, it
was entitled under the parties’ contract4 to an award of
reasonable attorney’s fees in the amount of $305,533.75.
   On June 21, 2019, the plaintiff filed a motion for
attorney’s fees with the trial court. In that motion, the
plaintiff sought ‘‘an award of attorney’s fees pursuant
to . . . § 42-150bb in the amount of $305,533.75 [i.e.,
the amount requested by the defendant] or, in the alter-
native, pursuant to the terms of the contract between
the parties . . . an award of attorney’s fees and
expenses of $92,101 [i.e., the amount that the plaintiff
claimed to have incurred].’’ In support of her motion, the
plaintiff appended her own affidavit with accompanying
exhibits, comprised of (1) a table detailing her attor-
ney’s fees and other costs, (2) a copy of the executed
construction contract dated October 28, 2004, and (3)
copies of retainer letters from three law firms and one
consultant, whom the plaintiff averred worked on her
case. On June 28, 2019, the defendant filed an objection
to the plaintiff’s motion for attorney’s fees, contending
that the plaintiff was not entitled to attorney’s fees
because she was not the prevailing party. On July 17,
2019, the plaintiff filed a reply to the defendant’s objec-
tion, as well as an objection to the defendant’s motion
for attorney’s fees.
  On July 3, 2019, the plaintiff filed a motion to vacate
the trial court’s February 21, 2017 judgment, which this
court had affirmed. See Bruno v. Whipple, supra, 186
Conn. App. 319. On July 30, 2019, the plaintiff filed an
amended motion to vacate. On September 16, 2019,
the court, Brazzel-Massaro, J., held a hearing on the
parties’ respective motions for attorney’s fees and the
plaintiff’s amended motion to vacate.
   On January 14, 2020, the court issued a memorandum
of decision denying the plaintiff’s amended motion to
vacate. The court explained that the plaintiff’s
‘‘amended motion to vacate a decision of another Supe-
rior Court trial judge is not within this court’s authority
[and] would result in this court not only usurping the
authority of another trial court but more importantly
in this case, the appellate courts.’’
   On January 17, 2020, the court issued a memorandum
of decision denying (1) the defendant’s motion for attor-
ney’s fees, and (2) the plaintiff’s motion for attorney’s
fees, including the plaintiff’s embedded request for an
award of costs. In denying the defendant’s motion for
attorney’s fees, in which the defendant claimed it was
the prevailing party, the court explained that, in Bruno
v. Whipple, supra, 186 Conn. App. 299, this court ‘‘clearly
[found] that the plaintiff is the successful party on the
breach of contract provision but the failure to award
at a minimum nominal damages was not clearly errone-
ous so as to reverse the findings on the damages. This
cannot be interpreted in any other way except that the
plaintiff prevailed on the breach of contract claim.
Therefore, in accordance with Yeager v. Alvarez, [134
Conn. App. 112, 38 A.3d 1224 (2012)], the plaintiff is
considered as the prevailing party even though the court
determined she was entitled to no more than nominal
damages.’’ (Emphasis added.) In denying the plaintiff’s
motion for attorney’s fees, including her embedded
request for costs, the court reasoned: ‘‘[T]he court can-
not award fees which have absolutely no documenta-
tion that could follow the twelve Johnson5 factors such
as support for the skill level of the counsel; the work
performed and by which counsel, on behalf of the client;
the hours devoted; the reputation or experience of the
counsel performing the work; and the relationship with
the client. The support that the plaintiff has submitted
for attorney’s fees is so lacking in detail that no award
can be made for attorney’s fees for the plaintiff.’’ With
respect to the plaintiff’s embedded request for costs,
the court stated: ‘‘Once again, the plaintiff has failed to
include any supporting documentation for those costs
that would be permitted pursuant to either the contract
interpretation or the statutory cost. The plaintiff has
included the costs as part of the motion for attorney’s
fees and has not submitted a separate bill of costs.
The submission for the costs [is] denied.’’ (Footnote
omitted.) This appeal and cross appeal followed.6 Addi-
tional facts will be set forth as necessary.
                             I
   We begin by addressing the defendant’s claim in its
cross appeal that it is the prevailing party—a claim that,
if we were to agree, would be dispositive of both the
appeal and the cross appeal. On cross appeal, the defen-
dant claims that, because it is the prevailing party, and
the plaintiff is not, the trial court improperly denied its
motion for attorney’s fees under the parties’ contract.
See footnote 4 of this opinion. We disagree.
   By way of brief review, in Bruno v. Whipple, supra,
186 Conn. App. 299, this court concluded that, despite
the plaintiff’s failure to prove actual damages resulting
from the defendant’s breach of the parties’ contract, it
nevertheless remained that the plaintiff had proven a
technical breach of contract, which entitled her to nomi-
nal damages. Id., 316–17. We then determined that ‘‘[t]he
trial court, therefore, erroneously directed judgment to
enter in favor of the defendant in this case.’’ Id., 317.
Adhering to Supreme Court precedent and its progeny
in this court, however, and not directly presented with
the prevailing party question, we applied the general
rule that our appellate courts will not reverse a judg-
ment and grant a new trial for a mere failure to award
nominal damages. Id., 318; see, e.g., Hi-Ho Tower, Inc.
v. Com-Tronics, Inc., 255 Conn. 20, 37, 761 A.2d 1268
(2000); Riccio v. Abate, 176 Conn. 415, 418–19, 407 A.2d
1005 (1979); Sessa v. Gigliotti, 165 Conn. 620, 622, 345
A.2d 45 (1973); Went v. Schmidt, 117 Conn. 257, 259–60,
167 A. 721 (1933). Whereupon we determined that the
trial court’s failure to award nominal damages and to
render judgment in favor of the plaintiff did not consti-
tute reversible error. See Bruno v. Whipple, supra, 319.
   Notwithstanding that the judgment entered in its
favor in error, the defendant maintains that it is the
prevailing party for fee-shifting purposes under the par-
ties’ contract. It relies on Yeager v. Alvarez, supra, 134
Conn. App. 123, for the proposition that ‘‘[a] prevailing
party is one in whose favor a judgment is rendered,
regardless of the amount of damages awarded’’; (inter-
nal quotation marks omitted); as well as Wallerstein v.
Stew Leonard’s Dairy, 258 Conn. 299, 303, 780 A.2d
916 (2001), for the following language: ‘‘[I]t is difficult
to see why one who has secured a judgment of the
court in his favor should not be viewed as a party who
has prevailed in the action in question, irrespective of
the route by which he received that judgment.’’
   Although these cases stand for the general principle
that a prevailing party is one in whose favor judgment
is rendered, we conclude that, under the narrow circum-
stances of this case, the defendant is not the prevailing
party for purposes of contractual fee-shifting and an
award of costs. ‘‘To be a prevailing party does not
depend upon the degree of success at different stages
of the suit; but upon whether at the end of the suit or
other proceeding, the party, who has made a claim
against the other, has successfully maintained it. If he
has, he is the prevailing party. Ballentine’s Law Diction-
ary (3d Ed. 1969).’’ (Internal quotation marks omitted.)
Premier Capital, Inc. v. Grossman, 92 Conn. App. 652,
661, 887 A.2d 887 (2005). Although this court deter-
mined that the entry of judgment in favor of the defen-
dant on the plaintiff’s breach of contract count did
not constitute reversible error, it remains that the jury
found liability on that count in favor of the plaintiff,
she was entitled to nominal damages, and entry of judg-
ment in the defendant’s favor was in error. See Russell
v. Russell, 91 Conn. App. 619, 631, 882 A.2d 98 (‘‘[a]
party need not prevail on all issues to justify a full
award of costs, and it has been held that if the prevailing
party obtains judgment on even a fraction of the claims
advanced, or is awarded only nominal damages, the
party may nevertheless be regarded as the prevailing
party and thus entitled to an award of costs’’ (emphasis
added; internal quotation marks omitted)), cert. denied,
276 Conn. 924, 888 A.2d 92 (2005), and cert. denied, 276
Conn. 925, 888 A.2d 92 (2005).7 We will not countenance
such an error yielding an unintended benefit to the
defendant by way of an award of reasonable attorney’s
fees under these circumstances. Accordingly, we con-
clude that the court properly denied the defendant’s
motion for attorney’s fees on the ground that the defen-
dant was not the prevailing party.8
                            II
   We next turn to the plaintiff’s claims in her direct
appeal. The plaintiff claims that the trial court erred by
failing to award her (1) attorney’s fees pursuant to § 42-
150bb, and (2) attorney’s fees and costs pursuant to
the parties’ contract. We address each claim in turn.
                            A
  We first address the plaintiff’s claim that the court
erred by failing to award her attorney’s fees pursuant
to § 42-150bb in the exact amount of attorney’s fees
incurred by the defendant, as set forth in the defendant’s
May 29, 2019 motion for attorney’s fees. This claim is
without merit.
  We begin by setting forth the following relevant prin-
ciples of law. ‘‘The general rule of law known as the
American rule is that attorney’s fees and ordinary
expenses and burdens of litigation are not allowed to
the successful party absent a contractual or statutory
exception. . . . This rule is generally followed
throughout the country. . . . Connecticut adheres to
the American rule. . . . There are few exceptions. For
example, a specific contractual term may provide for
the recovery of attorney’s fees and costs . . . or a stat-
ute may confer such rights.’’ (Citations omitted; internal
quotation marks omitted.) Rizzo Pool Co. v. Del Grosso,
240 Conn. 58, 72–73, 689 A.2d 1097 (1997).
  Here, the plaintiff primarily claims that she is entitled
to attorney’s fees pursuant to § 42-150bb, which we
must construe by virtue of the nature of her claim.
Because statutory interpretation involves a question of
law, our review is plenary.9 Bell Atlantic NYNEX Mobile,
Inc. v. Commissioner of Revenue Services, 273 Conn.
240, 249, 869 A.2d 611 (2005).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning
[General Statutes] § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Dish Network, LLC v. Commissioner
of Revenue Services, 330 Conn. 280, 291, 193 A.3d
538 (2018).
   Section 42-150bb provides in relevant part: ‘‘When-
ever any contract or lease entered into on or after Octo-
ber 1, 1979, to which a consumer is a party, provides
for the attorney’s fee of the commercial party to be paid
by the consumer, an attorney’s fee shall be awarded
as a matter of law to the consumer who successfully
prosecutes or defends an action or a counterclaim
based upon the contract or lease. Except as hereinafter
provided, the size of the attorney’s fee awarded to the
consumer shall be based as far as practicable upon the
terms governing the size of the fee for the commercial
party. . . . For the purposes of this section, ‘commer-
cial party’ means the seller, creditor, lessor or assignee
of any of them, and ‘consumer’ means the buyer, debtor,
lessee or personal representative of any of them. The
provisions of this section shall apply only to contracts
or leases in which the money, property or service which
is the subject of the transaction is primarily for per-
sonal, family or household purposes.’’
  To support her claim that the court erred in denying
her motion for attorney’s fees pursuant to § 42-150bb,
the plaintiff exclusively relies on the proposition that
the statute entitles her, as the prevailing party, to an
award of attorney’s fees in the amount of attorney’s
fees incurred by the defendant, as set forth in its motion
for attorney’s fees, i.e., $305,533.75. She posits that the
defendant’s request for such an amount constitutes a
judicial admission as to the reasonableness of the attor-
ney’s fees to which she is entitled. The plaintiff takes
this position notwithstanding the fact that, in her
motion for attorney’s fees, she represented that she had
incurred attorney’s fees and costs in the amount of
$92,101. We reject the plaintiff’s claim.
   As a matter of statutory interpretation, the plaintiff’s
claim is untenable. Assuming arguendo that § 42-150bb
applies to the parties’ contract, the statute does not
contain language requiring an automatic or presumptive
award of attorney’s fees to a successful consumer in the
amount of attorney’s fees incurred by the commercial
party. Rather, § 42-150bb provides that ‘‘the size of the
attorney’s fee awarded to the consumer shall be based
as far as practicable upon the terms governing the size
of the fee for the commercial party.’’ Although § 42-
150bb contains language that ‘‘an attorney’s fee shall
be awarded as a matter of law to the consumer who
successfully prosecutes or defends an action or a coun-
terclaim based upon the contract or lease,’’ our
Supreme Court previously has construed § 42-150bb
and held that, by operation of the phrase ‘‘the terms
governing the size of the fee for the commercial party,’’
a consumer’s award of attorney’s fees pursuant thereto
is limited ‘‘by the terms of the consumer contract.’’
Rizzo Pool Co. v. Del Grosso, supra, 240 Conn. 73. In
Rizzo Pool Co., having reached that conclusion, the
court turned to the parties’ contract, noted that it con-
tained a clause providing for reasonable attorney’s fees,
and recited the following principles that are relevant
to the present appeal: ‘‘Where a contract expressly pro-
vides for the recovery of attorney’s fees, an award under
such a clause requires an evidentiary showing of reason-
ableness. . . . [T]he amount of attorney’s fees to be
awarded rests in the sound discretion of the trial court
and will not be disturbed on appeal unless the trial
court has abused its discretion.’’ (Citations omitted;
internal quotation marks omitted.) Id., 77–78. Thus, in
Rizzo Pool Co., the court made clear that the require-
ment of an evidentiary showing to support a reasonable-
ness finding applies equally to a party’s claim for attor-
ney’s fees pursuant to § 42-150bb.10 See id.
   Here, as stated previously, the parties’ contract con-
tains the following attorney’s fees provision: ‘‘In the
event either party shall bring suit on account of any
breach of covenant, agreement, or condition here writ-
ten or in connection with any work to be completed,
the prevailing party in such litigation shall be entitled
to reasonable attorney’s fees, in addition to the amount
of the judgment and costs.’’ By its express language,
the provision contains the reciprocity that § 42-150bb
was designed to achieve. Rizzo Pool Co. v. Del Grosso,
supra, 240 Conn. 74–76. That is, the provision expressly
provides that the prevailing party may recover ‘‘reason-
able attorney’s fees’’; it does not provide for an auto-
matic or presumptive award of attorney’s fees to the
plaintiff in the amount incurred by the defendant in
the event the plaintiff became the prevailing party.
  On the basis of the foregoing, the plaintiff’s claim
that she was entitled to an award of attorney’s fees
pursuant to § 42-150bb in the amount of attorney’s fees
incurred by the defendant fails.
                             B
                             1
  We next address the plaintiff’s alternative claim that
the court erred by failing to award her attorney’s fees
pursuant to the parties’ contract.11 Specifically, the
plaintiff contends that she satisfied her burden of proof
for an award of attorney’s fees because she ‘‘provided
competent evidence [on] which the trial court could
have relied . . . to establish an independent basis to
determine the reasonableness of the amount of fees
($92,101)’’ that she claims to have incurred.12 (Footnote
omitted.) We disagree.
   We begin by setting forth the relevant standard of
review. ‘‘It is well established that we review the trial
court’s decision to award attorney’s fees for abuse of
discretion. . . . This standard applies to the amount
of fees awarded . . . and also to the trial court’s deter-
mination of the factual predicate justifying the award.
. . . Under the abuse of discretion standard of review,
[w]e will make every reasonable presumption in favor
of upholding the trial court’s ruling, and only upset it
for a manifest abuse of discretion. . . . [Thus, our]
review of such rulings is limited to the questions of
whether the trial court correctly applied the law and
reasonably could have reached the conclusion that it
did.’’ (Citations omitted; internal quotation marks omit-
ted.) Schoonmaker v. Lawrence Brunoli, Inc., 265
Conn. 210, 252–53, 828 A.2d 64 (2003).
   It is well settled that, ‘‘[e]ven when a party is entitled
to [attorney’s fees] by contract or under statute . . .
the party seeking the award of fees must first satisfy a
threshold evidentiary showing.’’ Total Recycling Ser-
vices of Connecticut, Inc. v. Connecticut Oil Recycling
Services, LLC, 308 Conn. 312, 327, 63 A.3d 896 (2013).
As stated by our Supreme Court in Smith v. Snyder,
267 Conn. 456, 839 A.2d 589 (2004): ‘‘We long have
held that there is an undisputed requirement that the
reasonableness of attorney’s fees and costs must be
proven by an appropriate evidentiary showing. . . .
We also have noted that courts have a general knowl-
edge of what would be reasonable compensation for
services which are fairly stated and described . . .
and that [c]ourts may rely on their general knowledge
of what has occurred at the proceedings before them
to supply evidence in support of an award of attorney’s
fees. . . . Even though a court may employ its own
general knowledge in assessing the reasonableness of
a claim for attorney’s fees, we also have emphasized
that no award for an attorney’s fee may be made when
the evidence is insufficient.’’ (Citations omitted; empha-
sis in original; internal quotation marks omitted.) Id.,
471–72. ‘‘[T]o support an award of attorney’s fees, there
must be a clearly stated and described factual predicate
for the fees sought, apart from the trial court’s general
knowledge of what constitutes a reasonable fee.
Although we have been careful not to limit the contours
of what particular factual showing may suffice, our case
law demonstrates that a threshold evidentiary showing
is a prerequisite to an award of attorney’s fees.’’ Id.,
477. ‘‘Accordingly, when a court is presented with a
claim for attorney’s fees, the proponent must present
to the court . . . a statement of the fees requested and
a description of the services rendered.’’ Id., 479. ‘‘Parties
must supply the court with a description of the nature
and extent of the fees sought, to which the court may
apply its knowledge and experience in determining the
reasonableness of the fees requested.’’ Id., 480; see also
Danbury v. Dana Investment Corp., 257 Conn. 48, 57,
776 A.2d 438 (2001) (‘‘no award for [attorney’s fees] may
be made when the evidence is insufficient’’ (internal
quotation marks omitted)); Appliances, Inc. v. Yost, 186
Conn. 673, 680, 443 A.2d 486 (1982) (‘‘[o]ur cases require
an evidentiary showing of reasonableness where recov-
ery is sought under a contract clause which provides
for payment of reasonable attorney’s fees’’ (internal
quotation marks omitted)).
   In the present case, in denying the plaintiff’s motion
for attorney’s fees, the trial court explained: ‘‘In the
instant application for fees, the plaintiff has not pro-
vided the general information that would permit the
court to exercise even the initial calculation of the fees
based upon hours and fees per hour. For instance, the
plaintiff indicates in exhibit 1 [a self-prepared table
appended to her affidavit accompanying her motion
for attorney’s fees] that the fees for Attorney [John]
Williams13 are $40,000 with the calculation based upon
a fee of $400 per hour for the services of Attorney
Williams. The only supporting documentation from
Attorney Williams is a letter dated July 24, 2008, in
which the plaintiff agrees to retain counsel for a fee of
$400 per hour for Attorney Williams and $250 per hour
for work by any associate. . . . The original retainer
is $10,000. . . . There are no records supporting pay-
ment by the plaintiff, no records of work performed by
Attorney Williams or his associates and no evidence in
support of the claim of 100 hours of work at $400 per
hour. Additionally, the fees noted in the table of fees
for Attorney [Christopher G.] Winans14 and Attorney
[James P.] Sexton15 contain the same difficulties for
approval. Neither of the amounts claimed are supported
with billing information, and the plaintiff submits reten-
tion letters that provide no supporting information of
the work completed or background to support the fees
requested. . . . This total lack of supporting documen-
tation prohibits this court from determining if the fees
should be awarded based upon the [twelve factors set
forth in Johnson v. Georgia Highway Express, Inc.,
488 F.2d 714, 717–19 (5th Cir. 1974)] . . . .
  ‘‘The plaintiff has argued that the fees are reasonable
in comparison to the fees requested by the defendant
for this action. However, the court cannot award fees
which have absolutely no documentation that could
follow the twelve Johnson factors . . . . The support
that the plaintiff has submitted for attorney’s fees is so
lacking in detail that no award can be made for attor-
ney’s fees for the plaintiff. Thus, the court denies the
motion for attorney’s fees by the plaintiff.’’ (Citations
omitted; footnotes added.)
  Upon our careful review of the record, we conclude
that the court did not abuse its discretion in denying
the plaintiff’s motion for attorney’s fees. Although the
plaintiff provided broad descriptions of the services
rendered by each attorney, she did not, for example,
provide itemized invoices or submit any affidavits or
other testimony from the attorneys to demonstrate with
sufficient detail that they had provided particular ser-
vices. She thus left the trial court to rely solely on her
representations in her affidavit, her brief descriptions
of the attorney’s services, and the retainer letters
appended as exhibits. This evidentiary showing renders
her motion for attorney’s fees little more than ‘‘a bare
request’’ for the fees listed. See Smith v. Snyder, supra,
267 Conn. 480. In sum, we conclude that the court did
not abuse its discretion in denying the plaintiff’s motion
for attorney’s fees.
                            2
   We next address the plaintiff’s claim that the court
erred in denying her request for costs, which was
embedded in her motion for attorney’s fees. Specifi-
cally, the plaintiff argues that the court erred in (1)
finding that she provided insufficient supporting docu-
mentation to substantiate her request and (2) favoring
‘‘form over function’’ by denying her request on the
basis that she did not submit it as a bill of costs. We
discern no error.
   First, the plaintiff incorrectly argues that the award
of ‘‘costs’’ to the prevailing party under the parties’
contract is, in her words, ‘‘unconditional and unlim-
ited.’’ At the outset, the plaintiff appears to include
litigation expenses in her use of the term ‘‘costs.’’
Although the parties’ contract entitled the prevailing
party to the recovery of ‘‘costs’’; see footnote 4 of this
opinion; ‘‘costs’’ and ‘‘litigation expenses’’ are not the
same. ‘‘The law expects parties to bear their own litiga-
tion expenses, except where the legislature has dictated
otherwise by way of statute. . . . Costs are the crea-
ture of statute . . . and unless the statute clearly pro-
vides for them courts cannot tax them.’’ (Internal quota-
tion marks omitted.) Boczer v. Sella, 113 Conn. App. 339,
343, 966 A.2d 326 (2009); see also Levesque v. Bristol
Hospital, Inc., 286 Conn. 234, 262, 943 A.2d 430 (2008)
(‘‘costs are a creature of statute, and, therefore, a court
may not tax a cost unless it is clearly empowered to
do so’’). ‘‘[T]he term ‘costs’ is a term of art having a
limited, well-defined legal meaning as statutory allow-
ances to a prevailing party in a judicial action in order
to reimburse him or her for expenses incurred in prose-
cuting or defending the proceeding. . . . Costs are not
synonymous with expenses. Because ‘costs’ are limited
to necessary expenses, they may not include everything
that a party spends to achieve victory; rather, the term
‘expenses’ refers to those expenditures made by a liti-
gant in connection with an action that are normally not
recoverable from the opponent but must be borne by
the litigant absent a special statute or the exercise of
judicial discretion.’’ (Emphasis omitted.) Yeager v. Alv-
arez, supra, 134 Conn. App. 121. Relatedly, contrary to
the plaintiff’s position, the fact that the contract is silent
as to what evidentiary burden a prevailing party bears
in seeking the recovery of costs does not mean that no
such burden exists as a matter of law.
   Second, to the extent that the plaintiff relies on Prac-
tice Book § 18-5,16 which establishes the general proce-
dure in connection with a prevailing party’s filing of a
bill of costs in civil cases, the plaintiff’s reliance is
misplaced. See Triangle Contractors, Inc. v. Young, 20
Conn. App. 218, 221, 565 A.2d 262, cert. denied, 213
Conn. 810, 568 A.2d 795 (1989) (construing Practice
Book § 412 (now § 18-5)). Simply stated, the plaintiff
did not file a bill of costs with the court, which would
have set into motion the procedure applicable to such
a filing. Having failed to file a bill of costs, the plaintiff
cannot now complain that the court failed to follow the
procedure relating thereto.
    Finally, in her principal appellate brief, the plaintiff
does not include any analysis as to the costs she was
seeking to recover, the authority pursuant to which
they are taxable, and how the documentation she sub-
mitted to the court was sufficient to support the
requested award. See Boczer v. Sella, supra, 113 Conn.
App. 343 (‘‘[c]osts are the creature of statute . . . and
unless the statute clearly provides for them courts can-
not tax them’’ (internal quotation marks omitted)).
‘‘ ‘Both this court and our Supreme Court ‘‘repeatedly
have stated that [w]e are not required to review issues
that have been improperly presented to this court
through an inadequate brief. . . . Analysis, rather than
mere abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue prop-
erly. . . . [F]or this court judiciously and efficiently to
consider claims of error raised on appeal . . . the par-
ties must clearly and fully set forth their arguments in
their briefs. . . . The parties may not merely cite a
legal principle without analyzing the relationship
between the facts of the case and the law cited.’’ . . .
State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016);
see also Parnoff v. Mooney, 132 Conn. App. 512, 518,
35 A.3d 283 (2011) (‘‘[i]t is not the role of this court to
undertake the legal research and analyze the facts in
support of a claim or argument when it has not been
briefed adequately . . . .’’).’ Seaport Capital Partners,
LLC v. Speer, 202 Conn. App. 487, 489–90, 246 A.3d 77,
cert. denied, 336 Conn. 942, 250 A.3d 40 (2021); see also
Practice Book § 67-4.’’ Onofrio v. Mineri, 207 Conn.
App. 630, 637, 263 A.3d 857 (2021). As a result, we
conclude that this claim is inadequately briefed, and
we decline to address it further.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     As stated by this court in a prior related appeal, ‘‘Reed Whipple, who
at all relevant times was the owner of Heritage Homes Construction Com-
pany, LLC, also was named as a defendant in the plaintiff’s complaint. Prior
to trial, the court rendered summary judgment in favor of Whipple on the
breach of contract and breach of the implied covenant of good faith and
fair dealing counts of the operative complaint, which judgment this court
affirmed. See Bruno v. Whipple, 138 Conn. App. 496, 504–13, 54 A.3d 184
(2012). A jury thereafter returned a verdict in favor of Whipple on the third
and final count against him, which alleged a violation of the Connecticut
Unfair Trade Practices Act, General Statutes § 42-110a et seq. The trial court
subsequently denied the plaintiff’s posttrial motion to set aside that verdict,
and this court affirmed the propriety of that determination on appeal. See
Bruno v. Whipple, [162 Conn. App. 186, 209–12, 130 A.3d 899 (2015), cert.
denied, 321 Conn. 901, 138 A.3d 280 (2016)].’’ Bruno v. Whipple, 186 Conn.
App. 299, 302 n.1, 199 A.3d 604 (2018), cert. denied, 331 Conn. 911, 203 A.3d
1245 (2019). Whipple is not participating in this appeal, and, therefore, we
refer in this opinion to Heritage Homes Construction Company, LLC, as the
defendant.
   2
     The court further stated that the plaintiff also submitted ‘‘receipts and
other records of costs expended in this action,’’ totaling $11,386.
   3
     On March 31, 2017, the plaintiff filed an appeal from the court’s February
21, 2017 judgment. On April 13, 2017, the defendant’s March 21, 2017 motion
for attorney’s fees was marked ‘‘off.’’
   4
     The parties’ contract contains the following attorney’s fees provision:
‘‘In the event either party shall bring suit on account of any breach of
covenant, agreement, or condition here written or in connection with any
work to be completed, the prevailing party in such litigation shall be entitled
to reasonable attorney’s fees, in addition to the amount of the judgment
and costs.’’
   5
     Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th
Cir. 1974).
   6
     The plaintiff appealed from the denials of her motion for attorney’s fees
and her amended motion to vacate. On February 10, 2020, the defendant
filed a motion to dismiss, as frivolous, the portion of the plaintiff’s appeal
taken from the denial of the amended motion to vacate. On April 30, 2020,
this court granted the motion to dismiss. The portion of the plaintiff’s appeal
taken from the denial of her motion for attorney’s fees and costs remains
before us.
   7
     We also note that, in Simms v. Chaisson, 277 Conn. 319, 890 A.2d 548
(2006), the plaintiffs were awarded nominal damages and statutory attorney’s
fees on the plaintiffs’ claim of intimidation based on bigotry and bias under
General Statutes § 52-571c. Id., 320–21. Our Supreme Court indicated that
the defendants had conceded that the plaintiffs had prevailed in the action
and that the ‘‘concession was appropriate because we previously have
defined a prevailing party as [a] party in whose favor a judgment is rendered,
regardless of the amount of damages awarded . . . .’’ (Emphasis omitted;
internal quotation marks omitted.) Id., 325; see also id., 325–26 (citing United
States Supreme Court case indicating that party recovering nominal damages
nonetheless is prevailing party under 42 U.S.C. § 1988).
   8
     In light of the ultimately problematic posture that existed after Bruno
v. Whipple, supra, 186 Conn. App. 299, and to avoid creating confusion for
our trial courts, it appears that the better practice would be for our appellate
courts to reverse a judgment that erroneously entered in favor of the
defending party when the prosecuting party (1) established liability entitling
it to, at a minimum, nominal damages but (2) failed to prove actual damages.
See, e.g., McManus v. Roggi, 78 Conn. App. 288, 304, 826 A.2d 1275 (2003)
(reversing judgment in part and remanding case with direction to render
judgment in favor of defendant and to award nominal damages with respect
to trespass claim); id. (‘‘[a]lthough appellate courts ordinarily will not
remand a case for the failure to award nominal damages, they have not
hesitated in such circumstances simply to direct the trial court to render
judgment for the prevailing party for $1 in nominal damages’’).
    9
      Because our review is plenary, the fact that the trial court did not squarely
address the plaintiff’s claim under § 42-150bb is of no moment.
    10
       We emphasize that the burden to demonstrate reasonableness that Rizzo
Pool Co. places on the party seeking attorney’s fees under § 42-150bb is not
obviated by the following language that appears earlier in the decision:
‘‘Under § 42-150bb, the court has no latitude to deny [an award of attorney’s
fees] to a consumer who successfully defends an action brought against
him by a commercial party.’’ Rizzo Pool Co. v. Del Grosso, supra, 240 Conn.
66. Thus, even though attorney’s fees under § 42-150bb, when applicable,
are ‘‘available . . . by operation of law’’; Meadowbrook Center, Inc. v. Buch-
man, 169 Conn. App. 527, 532, 151 A.3d 404 (2016), aff’d, 328 Conn. 586,
181 A.3d 550 (2018); the movant must still satisfy her burden to demonstrate
reasonableness. See Smith v. Snyder, 267 Conn. 456, 471, 839 A.2d 589
(2004) (‘‘although [one of the plaintiffs] was entitled to a discretionary award
of reasonable attorney’s fees in light of the defendants’ liability, it was
incumbent upon [that plaintiff] to prove the amount of fees to which it
was entitled’’).
    11
       See footnote 4 of this opinion.
    12
       In her principal appellate brief, the plaintiff also contends that the
trial court erred by applying an incorrect legal standard to her motion for
attorney’s fees, namely, the twelve factors set forth in Johnson v. Georgia
Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). Arguing that
this court ‘‘has only ever applied [these factors] to cases involving [the
Connecticut Unfair Trade Practices Act, General Statutes § 42-110a et seq.]
and this was not such a case,’’ the plaintiff cites our 2012 decision in Electri-
cal Wholesalers, Inc. v. V.P. Electric, Inc., 132 Conn. App. 843, 33 A.3d 828,
cert. denied, 303 Conn. 939, 37 A.3d 155 (2012), in which we made a statement
to that effect and concluded that the trial court did not abuse its discretion
by declining to apply the Johnson factors to the plaintiff’s motion for contrac-
tual attorney’s fees. Id., 849–50. The plaintiff ignores, however, subsequent
cases of this court permitting the application of such factors in contract
cases. See, e.g., Francini v. Riggione, 193 Conn. App. 321, 331, 219 A.3d
452 (2019). In any event, the trial court in the present case never actually
applied the Johnson factors to the facts of this case. We need not address
further this aspect of the plaintiff’s claim because we conclude that the
court did not err in rejecting the sufficiency of the plaintiff’s threshold
evidentiary showing.
    13
       In the plaintiff’s affidavit, she averred: ‘‘Attorney Williams of John Wil-
liams and Associates, LLC represented me from October 2008 to May 2010
(1.5 years). I paid an initial retainer of $10,000. The retainer agreement (a
true and accurate copy of which is attached as [e]xhibit 3) quotes an hourly
rate of $400 per hour. Attorney Williams was involved in writing and filing
the complaint (including filing fees) which included reviewing voluminous
documents from my divorce action. Attorney Williams was also involved in
handling the pleading process, objections to request to revise, motions to
strike, etc. I paid Attorney Williams a total of $40,000.’’
    14
       In the plaintiff’s affidavit, she averred: ‘‘Attorney Winans of Christopher
G. Winans, P.C. represented me in this matter from May 2010 to March 2011
(approx 1 year). I paid an initial retainer of $2,500. The retainer agreement
(a true and accurate copy of which is attached as [e]xhibit 4) quotes an
hourly rate of $250. Attorney Winans was heavily involved in the pursuit of
discovery in this matter and assisted me with trial preparation. I paid Attor-
ney Winans a total of $20,000.’’
    15
       In the plaintiff’s affidavit, she averred: ‘‘Attorney Jay Sexton represented
me in filing a [p]etition for [c]ertification to the Supreme Court in 2019. I
paid Attorney Sexton an initial retainer of $5000. A true and accurate [copy]
of the retainer agreement is attached as [e]xhibit 6. I paid Attorney Sexton
a total of $11,719.’’
    16
       Practice Book § 18-5 provides in relevant part: ‘‘(a) Except as otherwise
provided in this section, costs may be taxed by the clerk in civil cases
fourteen days after the filing of a written bill of costs provided that no
objection is filed. If a written objection is filed within the fourteen day
period, notice shall be given to the clerk to all appearing parties of record
of the date and time of the clerk’s taxation. The parties may appear at such
taxation and have the right to be heard by the clerk.
  ‘‘(b) Either party may move the judicial authority for a review of the
taxation by the clerk by filing a motion for review of taxation of costs within
twenty days of the issuance of the notice of taxation by the clerk. . . .’’